1    George Haines, Esq.
2    Nevada Bar No.: 9411
     Gerardo Avalos, Esq.
3
     Nevada Bar No.: 15171
4    FREEDOM LAW FIRM
5    8985 S. Eastern Ave., Suite 350
     Las Vegas, Nevada 89123
6
     (702) 880-5554
7    (702) 385-5518 (fax)
8    Ghaines@freedomlegalteam.com
     Attorneys for Plaintiff Eric J. St. Marie
9
10
                       UNITED STATES DISTRICT COURT
11                          DISTRICT OF NEVADA
12
13   Eric J. St. Marie,                                Case No.:
                                                       2:21-cv-00329-APG-BNW
14
                     Plaintiff,
15    v.                                               Stipulation of dismissal of
16                                                     Santander Consumer USA Inc.
                                                       with prejudice
17   Experian Information Solutions, Inc.;
18   Trans Union LLC; Equifax Information
     Services LLC; Clarity Services LLC;
19
     IC System, Inc.; Allied Collection
20
     Services Inc.; Moneytree, Inc.; and
21   Santander Consumer USA, Inc.,
22
23                   Defendant.
24
           Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Eric J. St.
25
     Marie and Santander Consumer USA Inc. stipulate to dismiss Plaintiff's claims
26
     against Santander Consumer USA Inc. with prejudice.
27
     _____________________
     STIPULATION                                 -1-
1          Each party will bear its own costs, disbursements, and attorney fees.
2          Dated: May 17, 2021.
3
4    FREEDOM LAW FIRM

5     /s/ George Haines             .
6    George Haines, Esq.
     Gerardo Avalos, Esq.
7    8985 S. Eastern Ave., Suite 350
8    Las Vegas, Nevada 89123
     Counsel for Plaintiff Eric J. St. Marie
9
10
     /s/ Christopher Jorgensen   .
11
     Christopher Jorgensen, Esq.
12   3993 Howard Hughes Pkwy. Suite 600
     Las Vegas, Nevada 89169
13
     Counsel for Santander Consumer USA Inc.
14
15                                             IT IS SO ORDERED:
16
                                               _______________________________
17
                                               UNITES STATES DISTRICT JUDGE
18
19                                                      May 21, 2021
                                               DATED:________________________
20
21
22
23
24
25
26
27
     _____________________
     STIPULATION                               -2-
